DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 2/17/2022 has been entered. The previous objection to claim 4 is withdrawn in light of applicant’s amendments. Claims 1-17 are currently pending in this application.
Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that Nebosky does not teach multiple limitations of independent claim 1, the examiner disagrees. The examiner first notes that the claims are directed toward a device and that, while features of a device may be recited either structurally of functionally, claims directed to a device must be distinguished from the prior art in terms of structure rather than function (MPEP 2114). Therefore, since Nebosky meets the structural limitations of an active substance application insert (stem; 32 is inserted into the femur) for an implant (head; fig. 1) and an application side (exterior surface; 46 of body includes at least two openings; 40 through which an active substance; 36 is applied to the treatment area/environment outside of the implant; fig. 1), the claim is met regardless of whether they function in a different way than intended by the claimed invention. In a similar way, the examiner maintains that a combination of Nebosky with Hoffman meets the limitation of a detachable securement of the body (stem; 32) to the implant (head) as explained in the previous office action, particularly since the limitation “securing means” is interpreted as a snap fit or friction surface structure, which Hoffman clearly teaches as a connection between the stem body and the head of a femoral component that is detachable at least to the same extent as applicant’s (i.e. capable of being detached, regardless of invasiveness). 
The examiner suggests that applicant amend the claims to positively recite the implant and further clarify the structural connection between the implant and the active substance chamber, as shown in fig. 4 of the present application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-17 are necessarily rejected as being dependent from claim 1.
Claim 1 recites the limitation "the body" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether applicant is referring to the implant main body or a human body in which the implant is intended to be inserted.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The examiner acknowledges applicant’s acceptance of having the claim limitations of claims 1 and 8 interpreted under 25 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph, particularly that the limitation of “securing means” in claim 1 is not just limited to a snap fit structure, but can also include a friction surface and the limitation “tool-engaging means” of claim 8 is interpreted as a through-hole with an internal thread.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 16, 12-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0042214 A1 to Nebosky et al. (Nebosky) in view of US Patent Application Publication No. 2002/0107520 A1 to Hoffman (Hoffman).
Regarding at least claim 1
Nebosky teaches an orthopedic implant system that includes an orthopaedic implant implantable at a selected location within a corporeal body and configured for delivering at least one therapeutic agent to the corporeal body, the implant defining a reservoir and a plurality of channels, the reservoir configured for receiving the at least one therapeutic agent, the plurality of channels configured for conveying the at least one therapeutic agent from the reservoir to a treatment site relative to the corporeal body, the implant being at least one of an internal fixation device and a porous device (abstract). 
[AltContent: rect]
    PNG
    media_image1.png
    291
    241
    media_image1.png
    Greyscale

Nebosky meets the limitations of an active substance application insert (stem of implant; 32) for an implant (head of implant) comprising: - a main body (44), - an active substance chamber (38) formed in the main body, - an application side (exterior surface; 46, on the left-hand side of body), which forms a front face of the active substance chamber, wherein the application side has a plurality of application openings (40), - wherein in a state in which the main body is inserted into the implant, the application side faces outwards relative to the implant (the application side faces the corporeal body; 34), such that the application openings connect the active substance chamber to the environment outside of the implant when the implant is implanted in the body(the channels deliver therapeutic agent to the treatment site).
Nebosky further teaches that the femoral hip implant can include a stem and a separate head or could be a one-piece construction (paragraph 0115). However, Nebosky does not explicitly teach a securing means (snap fit and/or friction surface structure) with which the main body (stem body; 44) can be detachably secured in the implant (head).
Hoffman teaches a fastening element (10) for a hip prosthesis (abstract) that includes a coupling element (20) designed as a cylindrical pin, provided with a snap edge (21), on which a ball (6A) can be fixed provided with clamping means cooperating with the snap edge (21) (paragraph 0052), for the purpose of securing the pin of the femoral component to the ball component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint implant of Nebosky, particularly the joint implant that includes a stem and a separate head, such that the main body (stem) is detachably secured in the implant (head/ball), for example with the cooperating pin/receptacle taught by Hoffman, in order to provide the option to replace the head/ball if it is damaged, and particularly since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. It would have been further obvious to include a securing means (snap-fit) between the main body (stem) and the implant (head/ball), in order to provide a secure connection between the pin of the femoral component to the ball component, as taught by Hoffman.
Regarding at least claim 2
Nebosky in view of Hoffman teaches the active substance application insert (stem) according to claim 1. Nebosky also teaches wherein on the side opposite the application side (right-hand side of stem) a rear wall is formed (the exterior surface; 46, on the right-hand side forms a rear wall), which forms a rear face of the active substance chamber (38) and which faces the implant in the inserted state (the right-hand side of the stem includes a rear face that faces the implant in the inserted state; see annotated fig. 1 below).  
[AltContent: textbox (Application side which forms a front face)][AltContent: textbox (Rear wall which forms a rear face)][AltContent: connector][AltContent: arrow][AltContent: textbox (Opposite side)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    291
    241
    media_image1.png
    Greyscale

Regarding at least claim 10
Nebosky in view of Hoffman teaches the active substance application insert (stem) according to claim 1. Nebosky also teaches wherein the application side (46 on the left-hand side of the implant shown in annotated fig. 1 above) has at least 4, 6, 8 or 10 and a maximum of 30 application openings (the application side of Nebosky shows 5 openings).
Regarding at least claim 12
Nebosky in view of Hoffman teaches the active substance application insert (stem) according to claim 1. Nebosky also teaches wherein the application openings are circular, oval, rectangular and/or slit-shaped (the openings shown in fig. 1 are circular).  
Regarding at least claim 13
Nebosky in view of Hoffman teaches the active substance application insert (stem) according to claim 1. Nebosky also teaches that the active substance application insert (stem) has at least one active substance in the form of a solid, beads, a granulate and/or a gel, which fills the active substance chamber (38) at least in part (paragraph 0103 discloses drugs, pharmaceuticals, medicinal agents, or biologics, for example, in the form of a liquid, a solid, a capsule, or a bead; see 112 rejection above).  
Regarding at least claim 14
Nebosky teaches a femoral hip implant can include a stem and a separate head or could be a one-piece construction (paragraph 0115). As explained above, the stem (34) is construed to meet the limitation of an active substance application insert (stem that includes drug reservoir and is inserted into the femur) and the head (ball) is construed to meet the limitation of an implant, as claimed. However, Nebosky does not teach that the implant (head/ball) has at least one recess designed for receiving the active substance application insert (stem) according to claim 1.
Hoffman teaches a hip prosthesis that includes a stem component and a ball component. The stem component of the prosthesis includes a coupling element (20) designed as a cylindrical pin, provided with a snap edge (21), on which a ball (6A) can be fixed provided with clamping means cooperating with the snap edge (21) (paragraph 0052), for the purpose of securing the pin of the femoral component to the ball component. It is understood from Hoffman that the ball (implant) includes a recess for receiving the coupling element (20) of the stem.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint implant of Nebosky, particularly the joint implant that includes a stem and a separate head, to specify that the implant has at least one recess designed for receiving an active substance application insert according to claim 1, in order to provide the option to replace the head/ball if it is damaged, and particularly since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding at least claim 16
Nebosky in view of Hoffman teaches the active substance application insert (stem) according to claim 10. Nebosky also teaches wherein the application side has at least 4, 6, 8 or 10 and a maximum of 30 application openings (the application side of Nebosky shows 5 openings), which are preferably distributed evenly over the application side (at least most of the openings appear to be distributed evenly over the application side).  
Regarding at least claim 17
Nebosky in view of Hoffman teaches the active substance application insert (stem) according to claim 13. Nebosky also teaches that the active substance application insert (stem) has at least one active substance that is an antibiotic (paragraph 0022 discloses allowing for the delivery of antibiotics).  
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nebosky in view of Hoffman, as applied to claims 1 and 2 above, and further in view of US Patent Application Publication No. 2009/0130167 to Shelton et al. (Shelton).
Regarding at least claim 3
Nebosky in view of Hoffman teaches active substance application insert (stem) according to claim 2. Nebosky also clearly shows at least one section of the rear wall on the rear face is solid (i.e. has no openings or channels). The examiner notes that page 9 of applicant’s specification discloses a solid rear face as a suitable alternative to the claimed cover. However, Nebosky in view of Hoffman does not teach wherein at least one section of the rear wall on the rear face (see annotated fig. 1 above) of the active substance chamber (38) is formed by a reclosable cover. 
Shelton teaches implantable drug delivery devices which are adapted to be installed adjacent to at least a portion of a hip joint replacement implanted on a surgically prepared bone section of a patient (abstract). The devices of Shelton release the drug from discrete reservoirs defined in the body and the reservoirs may further include a discrete reservoir cap that covers the opening, for the purpose of protecting the opening of the reservoir to protect the drug formulation until it is desired to initiate release or may serve as a diffusion limiting material (paragraph 0094).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one section of the rear wall on the rear face, particularly a section that includes a channel, of Nebosky to be formed by a preferably reclosable cover, in order to protect the drug formulation until it is desired to initiate release or may serve as a diffusion limiting material, as taught by Shelton.
Regarding at least claim 11
Nebosky in view of Hoffman teaches the active substance application insert (stem) according to claim 1. Nebosky does not appear to teach wherein the application openings have a minimum size of 0.5 mm or 1 mm and a maximum size of 2 mm, 3 mm or 4 mm. 
Shelton teaches implantable drug delivery devices which are adapted to be installed adjacent to at least a portion of a hip joint replacement implanted on a surgically prepared bone section of a patient (abstract). The devices of Shelton release the drug from discrete reservoirs defined in the body and the reservoirs are sized to store a total volume of about 2 mL of the drug formulation, and the openings (124) have diameters of about 3 mm for releasing the drug formulation from the reservoirs (126) (paragraph 0112).
It would have been obvious to one having ordinary skill in the art at the time of the invention to specify that the application openings have a minimum size of 0.5 mm or 1 mm and a maximum size of 2 mm, 3 mm or 4 mm, in order to release the drug formulation from the reservoir/chamber of Nebosky, as taught by Shelton. 
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nebosky in view of Hoffman, as evidenced by US Patent Application Publication No. 2002/0007220 to Gie et al. (Gie).
Regarding at least claim 4
Nebosky in view of Hoffman teaches active substance application insert (stem) according to claim 2. Nebosky also teaches wherein-3-02020537.DOCPATENTAttorney Docket No. A572-7 the main body (44) has a peripheral outer wall between the front face and the rear face (the shape of the stem), which surrounds the active substance chamber (38). However, Nebosky does not explicitly teach that the peripheral outer wall is formed cylindrically. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the peripheral outer wall is formed cylindrically, since it well known in the art to provide a cylindrically shaped stem, as evidenced by Gie (paragraph 0028-0029), and also since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 
Regarding at least claim 5
Nebosky in view of Hoffman teaches the active substance application insert (stem) according to claim 4. It can be seen from fig. 1 of Nebosky that the outer side of the peripheral outer wall includes the neck section of the stem where the stem is connected to the head/ball. However, Nebosky does not teach wherein the securing means is formed by at least one section (neck section) of the outer side of the peripheral outer wall forms a friction surface.
Hoffman further teaches that the coupling means (neck section of the stem where the stem is connected to the head/ball) is designed as a cylindrical pin that forms a friction surface (a snap edge; paragraph 0052).
It would have been obvious to one having ordinary skill in the art at the time of the invention to specify that the securing means is formed by at least one section (neck section) of the outer side of the peripheral wall forms a friction surface, in order to securely connect the stem to the head/ball as taught by Hoffman.
Regarding at least claim 6
Nebosky in view of Hoffman teaches the active substance application insert (stem) according to claim 4. Nebosky also teaches that the peripheral outer wall forms at least one section of a peripheral active substance chamber wall between the application side and the rear face of the active substance chamber (it can be seen from fig. 1 of Nebosky that the peripheral outer wall forms a section that encloses the peripheral active substance chamber wall as claimed).  
Regarding at least claim 7
Nebosky in view of Hoffman teaches the active substance application insert (stem) according to claim 4. Nebosky also teaches wherein at least one section of a peripheral active substance chamber wall between the application side and the rear face of the active substance chamber (38) is formed separately from and inside the peripheral outer wall of the main body (44), such that a gap (see annotated fig. 1 below) is formed along this section between the outer wall of the main body and the active substance chamber wall.  
[AltContent: textbox (gap)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    291
    241
    media_image1.png
    Greyscale


Claims 8, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nebosky in view of Hoffman, and further in view of US Patent No. 5,330,536 A to Tager et al. (Tager).
Nebosky in view of Hoffman teaches the active substance application insert (stem) according to claim 1. However, Nebosky in view of Hoffman does not teach wherein the application side is provided with a tool-engaging means for inserting and/or removing the active substance application insert or wherein the tool-engaging means is formed as a recess or wherein the tool-engaging means is formed as a recess having an internal thread.
Tager teaches a hip prosthesis comprising a shank with a ball/head receiving portion and a hollow body comprising a plurality of openings (abstract). Tager also teaches that the shank includes a threaded bore (recess having an internal thread) that may be used to receive a retracting element if the stem must be removed for reoperation purposes (col. 3, lines 44-49).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the active substance application insert (stem) of Nebosky in view of Hoffman to include a tool-engaging means provided on the application side for inserting and/or removing the active substance application insert, wherein the tool-engaging means is formed as a recess, or wherein the tool-engaging means is formed as a recess or wherein the tool-engaging means is formed as a recess having an internal thread, in order to receive a retracting element if the stem must be removed for reoperation purposes, as taught by Tager.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/YASHITA SHARMA/           Primary Examiner, Art Unit 3774